IN THE SUPREME COURT OF GUAM



                    IN RE HI LIFE TOURS, LLC,
                             Petitioner-Appellee,

                                      v.

     GOVERNMENT OF GUAM DEPARTMENT OF PARKS
AND RECREATION; ROQUE ALCANTARA, in his official capacity as
       Director of the Department of Parks and Recreation,
                           Respondents-Appellees,

                                     and

  OCEAN JET, INC. and GUAM OCEAN PARK CORPORATION,
           Proposed Intervenors/Real Parties in Interest-Appellants.


                                 OPINION


                         Cite as: 2021 Guam 21

                    Supreme Court Case No.: CVA19-024
                     Superior Court Case No.: SP0210-18


                  Appeal from the Superior Court of Guam
                   Argued and submitted on April 5, 2021
                        Via Zoom video conference
Hi Life Tours, LLC v. Gov’t of Guam Dep’t of Parks & Recreation, 2021 Guam 21, Opinion        Page 2 of 28


Appearing for Proposed Intervenor/Real                   Appearing for Petitioner-Appellee:
Party in Interest-Appellant Ocean Jet, Inc.:             Joshua D. Walsh, Esq.
Gary W.F. Gumataotao, Esq.                               Edwin J. Torres, Esq.
Law Offices of Gumataotao & Pole                         Razzano Walsh & Torres, P.C.
456 W. O’Brien Dr., Ste. 104                             139 Murray Blvd., Ste. 100
Hagåtña, GU 96910                                        Hagåtña, GU 96910


Appearing for Proposed Intervenor/Real                   Appearing for Respondents-Appellees:
Party in Interest-Appellant Guam Ocean                   James L. Canto II, Esq.
Park Corporation:                                        Deputy Attorney General
Michael D. Flynn, Jr., P.C.                              Office of the Attorney General
One Agana Bay                                            Litigation Division
446 E. Marine Corps Dr., Ste. 201A                       590 S. Marine Corps Dr., Ste. 802
Hagåtña, GU 96910                                        Tamuning, GU 96913
Hi Life Tours, LLC v. Gov’t of Guam Dep’t of Parks & Recreation, 2021 Guam 21, Opinion     Page 3 of 28


BEFORE: F. PHILIP CARBULLIDO, Chief Justice; KATHERINE A. MARAMAN, Associate
Justice; and JOHN A. MANGLONA, Justice Pro Tempore.


MARAMAN, J.:

[1]     Applicants for Intervention and Real Parties in Interest-Appellants Ocean Jet, Inc. and

Guam Ocean Park Corporation appeal the denial of their motion to intervene and set aside

judgment.     The Superior Court granted Petitioner-Appellee Hi Life Tours, LLC a writ of

prohibition and stipulated judgment directing Respondent-Appellee Department of Parks and

Recreation to issue the Permit for Recreational Water Use Management Plan Area Number 6

previously held by Ocean Jet, Inc. to Hi Life Tours, LLC.

[2]     We reverse and remand for further proceedings.

                     I. FACTUAL AND PROCEDURAL BACKGROUND

[3]     The Department of Parks and Recreation (“DPR”) is a government agency responsible for

managing public recreational spaces, including through the formulation of “a comprehensive plan

and policy for the operation of motorized water recreational craft.” 21 GCA §§ 77102, 77119(f)

(2005). This plan, known as the Recreational Water-Use Management Plan (“RWUMP”), is

contained in Title 10, Chapter 6 of the Guam Administrative Rules and Regulations and

“designates specific areas for specific uses . . . to promote safety for persons and properties in and

connected with the use, operation and equipment of vessels.” 10 Guam Admin. R. & Regs.

(“GAR”) § 6100 et seq. The RWUMP encompasses “the rules and regulations, statu[t]es and maps

which govern the use of areas designated as RWUMP areas,” and RWUMP areas are those

“designated for regulated use by executive order of the Governor.” Id. § 6101(p), (q).

[4]     According to the RWUMP, Motorized Water Recreational Craft (MWRCs), including jet

skis, 10 GAR § 6101(j), may be operated only in designated MWRC courses, and commercial
Hi Life Tours, LLC v. Gov’t of Guam Dep’t of Parks & Recreation, 2021 Guam 21, Opinion   Page 4 of 28


MWRC vendors must obtain a permit from DPR to operate in the designated areas. 10 GAR

§§ 6108, 6114. There are eight designated RWUMP areas for MWRC use, and only one permit

per year is issued for each area. Record on Appeal (“RA”), tab 43 at 2 (Dec. & Order, Nov. 20,

2019). Title 10 GAR § 6115(c) provides that “[a]ll MWRC vendors with authorized permits shall

be allowed to continue to operate from year to year in the RWUMP area already designated in

their permit.” Because of this right of renewal for existing permit holders, the trial court found

that “it is customary for DPR to place [other] qualified applicants on a waiting list, with priority

given to the longest-waiting applicant” when a permit becomes available. RA, tab 43 at 2 (Dec.

& Order).

[5]     This case relates to the permit for RWUMP Area Number 6 (“RWUMP-6”), located in East

Agana Bay. Hi Life Tours, LLC dba Joe’s Jet Ski (“Joe’s Jet Ski”), Ocean Jet, Inc. dba Ocean Jet

Club (“Ocean Jet Club”), and Guam Ocean Park Corporation (“Guam Ocean Park”) all operate

marine sports businesses in Guam. Ocean Jet Club held the permit to operate in RWUMP-6 from

July 1, 2018, to June 30, 2019. Ocean Jet Club had previously held the same permit continuously

for approximately 28 years. Ocean Jet Club filed for bankruptcy on September 27, 2018. As part

of the bankruptcy proceedings, Ocean Jet Club’s counsel sent an email to the U.S. Bankruptcy

Trustee stating that Ocean Jet Club had “ceased all operations COB the day before filing

[bankruptcy].” RA, tab 33 (Decl. Joshua D. Walsh Supp. Opp’n to Mot. Set Aside or Amend J. &

Intervene, July 23, 2019), Ex. C at 1 (Email from Frank Gumataotao to Curtis Ching, Sept. 28,

2018). However, the U.S. Trustee Program moved to dismiss the bankruptcy action on November

7, 2018.

[6]     Joe’s Jet Ski is a Guam company that operates water recreation activities. Previously, it

had only assisted other tour operators with their jet ski operations. However, Joe’s Jet Ski wished
Hi Life Tours, LLC v. Gov’t of Guam Dep’t of Parks & Recreation, 2021 Guam 21, Opinion                  Page 5 of 28


to establish its own jet ski operation. When it heard of Ocean Jet Club’s bankruptcy filing, Joe’s

Jet Ski sought confirmation from DPR that it was next on the waitlist. On November 9, 2018,

Joe’s Jet Ski received a memo from DPR confirming that it was “next in line for the RWUMP

permit for area number 6” and that it would be able to acquire the permit “[s]hould the current

permit holder relinquish the permit.” RA, tab 33, Ex. A (Memo from Jonathan Cramer, Nov. 9,

2018). It is unclear when Joe’s Jet Ski first applied for the permit or was placed on the waiting

list; Joe’s Jet Ski states only that “by 2018 [it] had established itself as next on the DPR waiting

list,” citing the memo from DPR. Pet’r-Appellee’s Br. at 5 (June 29, 2020). On November 29,

2018, Guam Ocean Park also applied for a permit for RWUMP-6, arguing that Ocean Jet Club had

relinquished its permit when it filed for bankruptcy.1

[7]      Joe’s Jet Ski claims that after receiving the DPR memo confirming its priority status, on

November 30, 2018, it learned that DPR instead intended to issue the permit for RWUMP-6 to

another company that was not on the waiting list. RA, tab 1 at 4 (V. Pet. Alt. Writ Prohibition,

Dec. 18, 2018); see also Pet’r-Appellee’s Br. at 6. Joe’s Jet Ski provides no factual evidence on

the record to support this assertion. It states it submitted a Guam Sunshine Act request on

December 10, 2018, in an attempt to obtain records confirming this rumor, to which the DPR

director “refused to respond” until a new director took office, and the requested documents were

released on January 22, 2019. Pet’r-Appellee’s Br. at 6–7.2 However, the released documents




         1
         At this point in time, Ocean Jet Club and Guam Ocean Park were adverse parties and had not entered into
any agreements. See Appellants’ Reply Br. at 15–16 (July 27, 2020).
          2
            These requests and the referenced documents are not in the record on appeal. However, Joe’s Jet Ski notes
that prior to the release of the documents, it lodged a complaint pursuant to the Guam Sunshine Act on January 3,
2019, in Superior Court Case No. CV0010-19. Joe’s Jet Ski notes that the requests and the documents ultimately
produced are contained in the record of that case and asks the court to take judicial notice of them under Guam Rule
of Appellate Procedure 6(a) and Guam Rule of Evidence 201.
Hi Life Tours, LLC v. Gov’t of Guam Dep’t of Parks & Recreation, 2021 Guam 21, Opinion    Page 6 of 28


revealed only that Guam Ocean Park had previously submitted its own application for RWUMP-

6—they revealed no intention of DPR to issue the permit to Guam Ocean Park. See id. at 7–8.

[8]     While waiting for the requested records, Joe’s Jet Ski filed a Verified Petition for

Alternative Writ of Prohibition on December 18, 2018, seeking to restrain DPR “from issuing a

RWUMP permit for area six in East Agana Bay to any entity other than [Joe’s Jet Ski].” RA, tab

1 at 3 (V. Pet. Alt. Writ Prohibition). The trial court issued the Alternative Writ of Prohibition on

December 27, 2018, prohibiting DPR from “issuing a 2018-2019 permit for [RWUMP] Area Six

in East Agana Bay to any entity other than [Joe’s Jet Ski].” RA, tab 7 at 1 (Alt. Writ Prohibition

& Order Directing Issuance, Dec. 27, 2018).

[9]     On March 15, 2019, Ocean Jet Club and Guam Ocean Park entered a “Settlement

Agreement” wherein Ocean Jet Club granted Guam Ocean Park an “exclusive and irrevocable

license to use [Ocean Jet Club’s] RWUMP-06 permit for an indeterminate amount of time.” RA,

tab 43 at 4 (Dec. & Order). In exchange, Guam Ocean Park would “provide for the continued

existence of [Ocean Jet Club] and [Ocean Jet Club’s] business so that [Guam Ocean Park] can

continue to use the [Ocean Jet Club] RWUMP Permit far into the future.” RA, tab 22, Ex. B at 2

(Mot. Set Aside or Amend J. & Intervene, June 24, 2019).

[10]    Ocean Jet Club claims that on June 13, 2019, it attempted to file an application to renew

its RWUMP-6 permit but was informed by DPR that DPR was prohibited from issuing the permit

to anyone but Joe’s Jet Ski by order of the writ and subsequent judgment filed in the Superior

Court. Ocean Jet Club maintains that this was the first it had any knowledge of the writ issued to

Joe’s Jet Ski. According to the application itself, DPR received Ocean Jet Club’s renewal

application on June 25, 2019. Ocean Jet Club, joined by Guam Ocean Park, filed for an ex parte

hearing on its Motion to Set Aside or Amend Judgment and Intervene on June 24, 2019, eleven
Hi Life Tours, LLC v. Gov’t of Guam Dep’t of Parks & Recreation, 2021 Guam 21, Opinion                 Page 7 of 28


days after learning of the Alternative Writ of Prohibition. After briefing and a hearing, but without

hearing evidence or entertaining witnesses, the trial court denied the motion in a Decision and

Order of November 20, 2019. Ocean Jet Club and Guam Ocean Park filed a joint notice of appeal.

                                            II. JURISDICTION

[11]      This court has jurisdiction over an appeal from a final judgment of the Superior Court under

48 U.S.C.A. § 1424-1(a)(2) (Westlaw through Pub. L. 117-57 (2021)) and 7 GCA §§ 3107 and

3108(a) (2005). The Superior Court’s Decision and Order denying Appellants’ Motion to Set

Aside Judgment and Intervene is treated as a “final judgment” for purposes of appeal. See Limtiaco

v. Camacho (Guam Music, Inc.), 2009 Guam 7 ¶ 7.

[12]      Ocean Jet Club and Guam Ocean Park also challenge the Superior Court’s subject matter

jurisdiction over Joe’s Jet Ski’s petition for an alternative writ of prohibition, a proceeding to which

Ocean Jet Club and Guam Ocean Park have yet been made parties. Further, the challenge to Joe’s

Jet Ski’s standing was not raised below, either during the hearing on the writ itself or the hearing

on Ocean Jet Club and Guam Ocean Park’s motion to intervene. This raises two jurisdictional

concerns on appeal: whether a non-party may challenge a court’s subject matter jurisdiction over

a proceeding, and whether subject matter jurisdiction challenges may be made for the first time on

appeal.

[13]      Guam Rule of Civil Procedure (“GRCP”) 12(h)(3) states: “Whenever it appears by

suggestion of the parties or otherwise that the court lacks jurisdiction of the subject matter, the

court shall dismiss the action.” Guam R. Civ. P. 12(h)(3) (emphasis added). Rule 12(h)(3) is

identical to a former version of Federal Rule of Civil Procedure (“FRCP”) 12(h)(3).3 Courts

interpreting former FRCP 12(h)(3) have held that a non-party may challenge a court’s subject


          3
           FRCP 12(h)(3) has since been amended to read: “If the court determines at any time that it lacks subject-
matter jurisdiction, the court must dismiss the action.”
Hi Life Tours, LLC v. Gov’t of Guam Dep’t of Parks & Recreation, 2021 Guam 21, Opinion    Page 8 of 28


matter jurisdiction based on the inclusion of the phrase “or otherwise.” Cal. Dep’t of Toxic

Substances Control v. Com. Realty Projects, Inc., 309 F.3d 1113, 1120 (9th Cir. 2002) (citing

Citibank Int’l v. Collier-Traino, Inc., 809 F.2d 1438, 1440 (9th Cir. 1987)); Canadian St. Regis

Band of Mohawk Indians v. New York, 388 F. Supp. 2d 25, 36 (N.D.N.Y. 2005); City of New York

v. Waterfront Airways, Inc., 620 F. Supp. 411, 413 (S.D.N.Y. 1985). Similarly, this court has held

that questions of subject matter jurisdiction “may be raised at any stage of the proceedings,

including for the first time on appeal.” Taitano v. Lujan, 2005 Guam 26 ¶ 15 (quoting A–Z Int’l

v. Phillips, 179 F.3d 1187, 1190–91 (9th Cir. 1999) (recognizing that standing, as component of

subject matter jurisdiction, can be raised first on appeal)); see also Pac. Rock Corp. v. Perez, 2005

Guam 15 ¶¶ 24–25, 29 (allowing post-judgment, collateral attack based on sovereign immunity

because it would bar subject matter jurisdiction).

[14]    There does not appear to be any authority in Guam or elsewhere holding that these

situations should be treated differently when occurring simultaneously. Therefore, we may

consider a jurisdictional challenge brought by Ocean Jet Club and Guam Ocean Park as non-parties

for the first time on appeal.

                                   III. STANDARD OF REVIEW

[15]    “A denial of a motion to intervene as of right is reviewed de novo.” Guam Music, 2009

Guam 7 ¶ 8. “The [trial] court’s decision on the issue of timeliness [of a motion to intervene],

however, is reviewed for abuse of discretion.” Id.; see also Hee K. Cho v. Fujita Kanko Guam,

Inc., 2009 Guam 21 ¶ 21. “An abuse of discretion occurs where the court does not apply the proper

legal standard or its findings of fact are clearly erroneous.” Cho, 2009 Guam 21 ¶ 21.

[16]    The effect, if any, of Ocean Jet Club’s bankruptcy filing on the status of its RWUMP permit

is a question of law reviewed de novo. See, e.g., Xerox Corp. v. Office of Pub. Accountability,
Hi Life Tours, LLC v. Gov’t of Guam Dep’t of Parks & Recreation, 2021 Guam 21, Opinion       Page 9 of 28


2014 Guam 14 ¶ 11 (reviewing interpretation of Guam’s procurement laws de novo). Whether

Ocean Jet Club had a statutory right to renew its RWUMP permit is an issue of statutory

interpretation reviewed de novo. See, e.g., Port Auth. of Guam v. Civ. Serv. Comm’n (Javelosa),

2018 Guam 9 ¶ 6 (reviewing interpretation of 4 GCA § 4407 de novo); Ada v. Guam Tel. Auth.,

1999 Guam 10 ¶ 10 (reviewing interpretation of 12 GCA § 7104 de novo).

[17]    A decision concerning the joinder of necessary parties under GRCP 19(b) is generally

reviewed for an abuse of discretion. Benavente v. Taitano, 2006 Guam 15 ¶ 56 (“We find that

because Rule 19(a) and (b) inquiries are fact-specific and involve the exercise of discretion, the

abuse of discretion standard of review will apply to a trial court’s Rule 19(a) and (b)

determinations.”).

[18]    Evidentiary rulings, including whether to admit testimony, are generally reviewed for

abuse of discretion. In re N.A., 2001 Guam 7 ¶ 19.

                                            IV. ANALYSIS

A. The Trial Court Erred in Denying Intervention by Ocean Jet Club and Guam Ocean
   Park

[19]    Guam Rule of Civil Procedure 24(a) provides:

               (a) Intervention of Right.         Upon timely application anyone shall be
        permitted to intervene in an action:

                         ...

                        (2) when the applicant claims an interest relating to the property or
                transaction which is the subject of the action and the applicant is so situated
                that the disposition of the action may as a practical matter impair or impede
                the applicant’s ability to protect that interest, unless the applicant’s interest
                is adequately represented by existing parties.

Guam R. Civ. P. 24(a)(2). The court in Limtiaco v. Camacho (Guam Music, Inc.), 2009 Guam 7,

established four elements which must be met to warrant intervention by right:
Hi Life Tours, LLC v. Gov’t of Guam Dep’t of Parks & Recreation, 2021 Guam 21, Opinion      Page 10 of 28


        (1) the motion to intervene must be timely; (2) the applicant must have a
        “significantly protectable interest” relating to the property or transaction that is the
        subject of the suit; (3) the applicant must be so situated that disposition of the action
        may, as a practical matter, impair or impede the applicant’s ability to protect that
        interest; and (4) the applicant’s interest must be inadequately represented by the
        existing parties.

2009 Guam 7 ¶ 10. These factors are to be “construed broadly in favor of intervention.” Id. The

trial court ruled that Ocean Jet Club and Guam Ocean Park’s motion failed for untimeliness and a

lack of a significantly protectable interest. RA, tab 43 at 9-10 (Dec. & Order). Ocean Jet Club

and Guam Ocean Park argue that they satisfy all four elements, Appellants’ Br. at 14, 21–22, while

Joe’s Jet Ski and DPR agree with the trial court that the motion was untimely and that both Ocean

Jet Club and Guam Ocean Park lack protectable interests. Pet’r-Appellee’s Br. at 9–10; Resp’ts-

Appellees’ Br. at 6 (June 26, 2020).

        1. Timeliness

[20]    Timeliness of a motion to intervene is determined by the totality of the circumstances and

is reviewed for an abuse of discretion. Cho, 2009 Guam 21 ¶ 21 (quoting NAACP v. New York,

413 U.S. 345, 366 (1973)). An abuse of discretion warrants reversal when the reviewing court has

a “definite and firm conviction the trial court, after weighing relevant factors, committed clear

error of judgment in its conclusion.” People v. Tuncap, 1998 Guam 13 ¶ 12 (citing United States

v. Plainbull, 957 F.2d 724, 725 (9th Cir. 1992)). In determining whether a motion to intervene is

timely under the totality of the circumstances, we must consider three factors: “(1) the reason for

and length of the delay; (2) the prejudice to the other parties if the motion is granted; and (3) the

stage of the proceedings at the time the applicant seeks to intervene.” Cho, 2009 Guam 21 ¶ 21

(citing Guam Music, 2009 Guam 7 ¶ 12).

//

//
Hi Life Tours, LLC v. Gov’t of Guam Dep’t of Parks & Recreation, 2021 Guam 21, Opinion   Page 11 of 28


                a. Reason for and length of delay

[21]    Ocean Jet Club and Guam Ocean Park claim that the first factor supports intervention

because “the sole reason for, and length of, delay in pursuing intervention can only be attributed

to [Joe’s Jet Ski’s] secretive behavior” in not naming Ocean Jet Club or Guam Ocean Park as

parties and because they acted promptly (within eleven days) once they received notice of the writ

of prohibition. Appellants’ Br. at 13. Ocean Jet Club and Guam Ocean Park argue that the relevant

time from which timeliness should be measured is the date at which the would-be intervenor has

knowledge that its interests are not adequately represented by the parties. Id.

[22]    Joe’s Jet Ski and DPR contend the motion was untimely because it was filed 109 days after

the judgment was entered and that the delay should be attributed to Ocean Jet Club and Guam

Ocean Park because “neither . . . had a sufficient excuse for not protecting the rights they claim to

have had.” Pet’r-Appellee’s Br. at 20; see also Resp’ts-Appellees’ Br. at 11–12. This statement

seems to imply that it is the burden of the applicant for intervention to show good cause why it did

not move to intervene at an earlier date, a burden that would likely contradict the edict that all

factors be “construed broadly in favor of intervention.” Guam Music, 2009 Guam 7 ¶ 10.

[23]    DPR further argues that Ocean Jet Club and Guam Ocean Park’s contention that timeliness

should be measured from the point when the applicant for intervention discovered the risk to its

interests is an improper analogy to the doctrine of “equitable tolling” or the “discovery rule” only

applied in the context of fraud and medical malpractice. Resp’ts-Appellees’ Br. at 12–13. As

such, DPR argues that Ocean Jet Club and Guam Ocean Park had a “continuing obligation of

reasonable diligence,” and that timeliness should be measured from when Ocean Jet Club and

Guam Ocean Park “could have discovered the wrongful acts with reasonable diligence.” Id. at 13

(quoting Taitano v. Calvo Fin. Corp., 2008 Guam 12 ¶ 45). DPR argues that Ocean Jet Club and
Hi Life Tours, LLC v. Gov’t of Guam Dep’t of Parks & Recreation, 2021 Guam 21, Opinion    Page 12 of 28


Guam Ocean Park should have discovered the petition and the writ before entry of the judgment

because the petition and all documents filed in this action were “publicly available documents,”

and therefore the length and reason for delay fall on them. Id. at 14.

[24]    Ocean Jet Club and Guam Ocean Park counter that they were not appealing to equitable

tolling used to determine when a statute of limitations runs but rather the rule already established

by this court in the context of intervention that “the relevant point from which timeliness should

be determined is the point at which the proposed intervenor became aware that its interests were

no longer being represented by an existing party’s counsel.” Appellants’ Reply Br. at 4–5 (July

27, 2020) (quoting Sablan v. Guam Land Use Comm’n, 2011 Guam 12 ¶ 23); see also Cho, 2009

Guam 21 ¶¶ 22–23. They ask the court to reject the Taitano standard proposed by DPR. Ocean

Jet Club and Guam Ocean Park further argue they had no reason to investigate whether any legal

proceedings had been instituted in relation to the permit because (1) Ocean Jet Club held a permit

for RWUMP-6 that on its face was still valid through June 2019, (2) DPR was mandated by 10

GAR § 6115(c) to allow Ocean Jet Club to continue to operate its business in RWUMP-6, and (3)

the time had not yet come to renew the permit. Appellants’ Br. at 13–14.

[25]    The trial court agreed with Joe’s Jet Ski and DPR, finding that Ocean Jet Club and Guam

Ocean Park would have discovered the threat earlier had they exercised due diligence in protecting

their interests in the permit, and therefore the reason for the delay should be attributed to their own

lack of diligence. This was in error, as it ignored the precedent of Hee K. Cho v. Fujita Kanko

Guam, Inc., 2009 Guam 21, and Sablan v. Guam Land Use Commission, 2011 Guam 12, and failed

to construe the factors broadly in favor of intervention. The facts of Cho and Sablan differ slightly

from the case at hand: both involved intervenors who were initially in harmony of interest with

one or more parties to the action and sought intervention only after those interests diverged. See,
Hi Life Tours, LLC v. Gov’t of Guam Dep’t of Parks & Recreation, 2021 Guam 21, Opinion   Page 13 of 28


e.g., Sablan, 2011 Guam 12 ¶ 24. Nonetheless, the analogy holds. In Cho, the court recognized

that “[a]n applicant should not be expected to petition for intervention in instances in which it has

no reason to believe its interests are not being properly represented.” Cho, 2009 Guam 21 ¶ 22.

An applicant equally should not be expected to petition for intervention where it has no reason to

know its interests are implicated. Thus, we apply the same timeliness rule here, and the clock

begins to run when the proposed intervenor becomes aware of a risk to its interests. See Sablan,

2011 Guam 12 ¶ 25.

[26]    Here, Ocean Jet Club’s permit was still valid until at least June 30, 2019. Neither Ocean

Jet Club nor Guam Ocean Park knew or had reason to know of any threat to Ocean Jet Club’s

permit until June 13, 2019, when Ocean Jet Club learned of the writ while attempting to renew its

permit. Therefore, the length of delay should be measured from June 13. The motion to intervene

was filed eleven days later, on June 24. In both Sablan and Cho, the intervenors filed one day after

discovering their interests would no longer be protected by existing parties. Sablan, 2011 Guam

12 ¶ 26 n.5; Cho, 2009 Guam 21 ¶ 23. However, the court in Cho found that a motion filed “within

a reasonable amount of time after discovering” is still timely. 2009 Guam 21 ¶ 22. Therefore, we

find that the eleven-day delay falls within the reasonable range.

                b. Prejudice to other parties

[27]    The trial court also found that prejudice to Joe’s Jet Ski weighed against timeliness.

According to the trial court, Joe’s Jet Ski would be prejudiced because it had been operating in

Area 6 for at least a month when the motion was taken under advisement, and its operation and

use would be disturbed if intervention were granted. However, we find this unpersuasive because

any disturbance could be avoided by an order of the trial court allowing Joe’s Jet Ski to continue

operations pending the outcome of the litigation.
Hi Life Tours, LLC v. Gov’t of Guam Dep’t of Parks & Recreation, 2021 Guam 21, Opinion   Page 14 of 28


[28]    DPR also claims that intervention would prejudice the parties because the case “has already

been fully litigated” and “[Ocean Jet Club] and [Guam Ocean Park] would have the court start all

over again and cause existing parties to litigate the case a second time.” Resp’ts-Appellees’ Br. at

10–11. However, as Ocean Jet Club and Guam Ocean Park correctly point out, no extended

litigation between DPR and Joe’s Jet Ski would have to be repeated—DPR did not challenge the

petition and agreed to a stipulated judgment allowing Joe’s Jet Ski to retain the permit. Reply Br.

at 3–4. Additional delay caused by a motion to intervene is not alone decisive in establishing

prejudice; otherwise, no intervention would be possible because any intervention almost inevitably

raises the prospect of prolonging the litigation. Guam Music, 2009 Guam 7 ¶ 19 (quoting League

of United Latin Am. Citizens v. Wilson, 131 F.3d 1297, 1304 (9th Cir. 1997)). Analogously, the

prospect of reopening closed litigation should not be enough per se to prevent an interested party

from intervening, or aggrieved parties could never intervene post-judgment. Without a persuasive

showing of unavoidable prejudice to either DPR or Joe’s Jet Ski, the trial court erred in finding

that the prejudice factor weighed against a finding of timeliness.

                c. Stage of proceedings

[29]    The trial court correctly found that the stage of proceedings supported granting the motion.

In Guam Music, we held that even where a “motion to intervene occurred post-judgment does not

necessarily require this court to find that the motion was untimely.” 2009 Guam 7 ¶ 18. In Guam

Music, gaming company Guam Music, Inc. (“Guam Music”) sought to intervene post-judgment in

an action between the Attorney General of Guam and the Department of Revenue and Taxation

(“DRT”) to compel DRT to revoke Guam Music’s gaming license. Id. ¶ 1. The court found that

“DRT ha[d] essentially resigned itself to obeying the writ,” which left the applicant for intervention

Guam Music “without a party willing to mount a post-judgment challenge,” id. ¶ 18, and rendered
Hi Life Tours, LLC v. Gov’t of Guam Dep’t of Parks & Recreation, 2021 Guam 21, Opinion   Page 15 of 28


intervention “necessary to preserve some right which cannot otherwise be protected,” id. (quoting

Pellegrino v. Nesbit, 203 F.2d 463, 465 (9th Cir. 1953)). Therefore, we found the trial court had

committed reversible error when it weighed the stage-of-proceedings factor against intervention

and ultimately found the motion untimely. Id. ¶ 26.

[30]    Here, DPR has similarly resigned itself to obeying the writ because it filed no opposing

briefs to challenge the petition or the writ and agreed to the stipulated Judgment. As discussed

below in Part IV(A)(2), Ocean Jet Club and Guam Ocean Park made a prima facie showing of

rights implicated by the writ proceeding. Therefore, although the motion was filed post-judgment,

intervention was necessary to preserve those rights, and, in accordance with Guam Music, the

stage-of-proceedings factor weighs in favor of timeliness.

[31]    Joe’s Jet Ski urges this court to focus on a phrase in Guam Music which it says limits post-

judgment interventions exclusively to motions filed before the time to appeal has expired. Pet’r-

Appellee’s Br. at 19–20. This portion of the opinion reads: “Post-judgment motions to intervene

are not necessarily untimely, and have been allowed when made before the time to appeal has run.”

Guam Music, 2009 Guam 7 ¶ 12. Joe’s Jet Ski argues that the motion to intervene should be denied

because it was filed 109 days after the judgment was entered on the docket on March 6, 2019, and

not within the 30 days to appeal as established by Guam Rule of Appellate Procedure 4. Pet’r-

Appellee’s Br. at 19–20. However, taken in its full context, Guam Music does not hold that post-

judgment motions to intervene must in all circumstances be filed before the expiration of the time

to appeal. Rather, the opinion focuses on whether intervention is “necessary to preserve some

right which cannot otherwise be protected” without further mention of a standard based on the

time to appeal. 2009 Guam 7 ¶ 18 (quoting Pellegrino, 203 F.2d at 465). We decline to adopt
Hi Life Tours, LLC v. Gov’t of Guam Dep’t of Parks & Recreation, 2021 Guam 21, Opinion   Page 16 of 28


Joe’s Jet Ski’s interpretation of Guam Music, and we find that the stage of proceedings weighed

in favor of timeliness despite falling after the time to appeal.

[32]    The trial court committed clear error of judgment when it rejected the motion to intervene

as untimely because all three Cho factors support timeliness.

        2. Significantly protectable interest

[33]    In Guam Music, we held that a party seeking intervention must show that “the interest

[asserted] [relating to the subject of the suit] is protectable under some law,” and that “there is a

‘relationship between the legally protected interest and the claims at issue.’” 2009 Guam 7 ¶ 27

(first alteration in original) (quoting Sierra Club v. US EPA, 995 F.2d 1478, 1484 (9th Cir. 1993)).

Appellants argue that “[t]he status of Ocean Jet’s permit and [Guam Ocean Park’s] license is the

central issue in this lawsuit. As such, both Ocean Jet and [Guam Ocean Park] have a significantly

protectable interest in the lawsuit.” Reply Br. at 8. Joe’s Jet Ski and DPR contend that Ocean Jet

Club had no legally protected right to the permit or to its renewal because it either relinquished or

abandoned the permit when it filed for bankruptcy and discontinued its jet ski operations in the

area. E.g., Resp’ts-Appellees’ Br. at 22–27. Joe’s Jet Ski and DPR further contend that the

agreement to license use of the permit between Ocean Jet Club and Guam Ocean Park was

unlawful and therefore demonstrates a further abandonment of the permit by Ocean Jet Club and

negates any claimed interest Guam Ocean Park might have to the proceedings through its

contractual rights. Id. at 16–19, 27.

[34]    In Cho, this court held:

                In applying Rule 24, we agree with jurisdictions that have determined an
        application for intervention cannot be resolved by reference to the ultimate merits
        of the claim the intervenor seeks to assert. Rule 24 is to be construed liberally, and
        doubts resolved in favor of the proposed intervenor. The fact that an applicant's
        claim ultimately fails does not affect his status at the time when he first appeared
Hi Life Tours, LLC v. Gov’t of Guam Dep’t of Parks & Recreation, 2021 Guam 21, Opinion    Page 17 of 28


        in the suit. “In evaluating the motion to intervene, the district court must accept as
        true the non-conclusory allegations of the motion and cross-complaint.”

2009 Guam 21 ¶ 28 (emphasis added) (internal citations omitted). The Cho court “accept[ed] as

valid” the alleged contractual right of the would-be intervenor at issue in the case “for purposes of

evaluating the motion to intervene.” Id. ¶ 29. Similarly, we must accept as true the non-conclusory

claims of Ocean Jet Club and Guam Ocean Park, so long as the interests claimed would amount to

a “significantly protectable interest” relating to the subject of the suit.

[35]    The purported interest of Guam Ocean Park is based upon a contractual agreement between

itself and Ocean Jet Club and is therefore contingent on the interest, if any, of Ocean Jet Club in

the litigation. Thus, we discuss the interests of each intervenor.

                a. Interest of Ocean Jet Club

[36]    The trial court erred in finding that Ocean Jet Club did not have a significantly protectable

interest in the outcome of the proceeding because Ocean Jet Club held a permit for RWUMP-6

that was still valid when the writ was issued and, as the current permit holder, had the priority right

to renew the permit for the following year beginning on July 1, 2019. Any doubts should be

resolved in favor of Ocean Jet Club as intervenor.

[37]    Title 10 GAR § 6115(c) provides that “[a]ll MWRC vendors with authorized permits shall

be allowed to continue to operate from year to year in the RWUMP area already designated in

their permit.” The plain meaning of this statutory provision provides a right for existing permit

holders to renew their permit each year for the same area in which they already operate and is

confirmed by other provisions of Title 10, Chapter 6 of the GAR. See, e.g., 10 GAR § 6115(g)(2)

(recognizing renewal of permit and requiring payment of annual fee to be processed before August

31); id. § 6115(i) (“Permits shall be renewable on an annual basis.”). Ocean Jet Club was granted

a permit to operate in RWUMP-6 from July 1, 2018, to July 2019. Ocean Jet Club had held the
Hi Life Tours, LLC v. Gov’t of Guam Dep’t of Parks & Recreation, 2021 Guam 21, Opinion   Page 18 of 28


same permit continuously for approximately 28 years. According to Ocean Jet Club, it never

relinquished or abandoned its 2018-2019 RWUMP permit. Appellants’ Br. at 5. Title 10 GAR

§ 6115(g)(2) states:

               A yearly user’s fee of $1,000.00 for July 1 to June 30 shall be payable to
        [DPR]. . . . The entire fee shall be payable on or before June 30. . . . Failure to
        renew a permit and pay the entire fee by August 31st, shall void a renewal of
        applicant’s permit from the prior obligation of Section 3.

10 GAR § 6115(g)(2). Thus, the GAR does not specify when a renewal application must be

received other than to note that the fee is payable by June 30 and that failure to submit the renewal

and pay the fee by August 31 (two months after the permit would have expired) would void the

renewal. DPR received a renewal application from Ocean Jet Club on June 25, 2019, before both

the June 30 and August 31 cut-offs.

[38]    These were not unsupported, conclusory claims; they were backed by evidence submitted

before the court—including the permit itself, the DPR memo to Joe’s Jet Ski, the business permit

application, and the application to renew the permit—and established that Ocean Jet Club had a

protectable interest in the 2018-2019 permit and the future right to renew that permit under the

GAR. As in Cho, the trial court should have accepted as valid these claims for the limited purpose

of evaluating the motion to intervene because “intervention cannot be resolved by reference to the

ultimate merits of the claim the intervenor seeks to assert.” 2009 Guam 21 ¶ 28. Instead, the trial

court improperly engaged in a lengthy analysis of the underlying merits, including the effect of

Ocean Jet Club’s bankruptcy filing on its permit and the legality of the contract between Ocean

Jet Club and Guam Ocean Park.

[39]    The trial court should have taken Ocean Jet Club’s supported claims as valid for the

purpose of the motion to intervene rather than entering into a flawed analysis of the merits
Hi Life Tours, LLC v. Gov’t of Guam Dep’t of Parks & Recreation, 2021 Guam 21, Opinion   Page 19 of 28


underlying those claims. We reverse the finding that Ocean Jet Club lacked a significantly

protectable interest in the outcome.

                b. Interest of Guam Ocean Park

[40]    Because we find that Ocean Jet Club had a significantly protectable interest in the outcome

of the writ proceeding, we also find that Guam Ocean Park has a significantly protectable interest

based on its contractual agreement with Ocean Jet Club to license the use of the RWUMP-6 permit,

regardless of the underlying merits concerning the legality of the contract.

[41]    On March 15, 2019, Ocean Jet Club and Guam Ocean Park entered a “Settlement

Agreement” wherein Ocean Jet Club granted Guam Ocean Park an “exclusive and irrevocable

license to use [Ocean Jet Club’s] RWUMP-06 permit for an indeterminate amount of time.” RA,

tab 43 at 4 (Dec. & Order). In exchange, Guam Ocean Park would “provide for the continued

existence of [Ocean Jet Club] and [Ocean Jet Club’s] business so that [Guam Ocean Park] can

continue to use the [Ocean Jet Club] RWUMP Permit far into the future.” RA., tab 22, Ex. B at 2

(Mot. Set Aside or Amend J. & Intervene). Reference should not be made to the ultimate merits

of the legality of the contract, and the factors for intervention should be construed liberally, with

any doubts resolved in favor of Guam Ocean Park as the proposed intervenor. See Cho, 2009

Guam 21 ¶ 28. Because Guam Ocean Park made a non-conclusory, contractual claim to an interest

in Ocean Jet Club’s permit which formed the subject matter of the litigation, the inquiry ends there.

        3. Impair or impede interest

[42]    The third element established in Guam Music is that the applicant for intervention be so

situated that “disposition of the action may, as a practical matter, impair or impede the applicant’s

ability to protect that interest.” 2009 Guam 7 ¶ 10. Because only one permit for each RWUMP

area is issued each year, with the permit holder possessing the first right to renew the permit for
Hi Life Tours, LLC v. Gov’t of Guam Dep’t of Parks & Recreation, 2021 Guam 21, Opinion   Page 20 of 28


the following year, RA, tab 43 at 2 (Dec. & Order); 10 GAR § 6115(c), the rights of Ocean Jet

Club, and by extension Guam Ocean Park, to possess or use the RWUMP-6 permit were impeded

by disposition of the writ and judgment compelling DPR to issue the permit to Joe’s Jet Ski instead.

        4. Inadequately represented by existing parties

[43]    The trial court found that “no party is willing to bring any post-judgment challenges that

would protect [Ocean Jet Club’s] purported rights” because “DPR did not file any opposing

motions” and “readily agreed to the mandate at the hearing to show cause.” RA, tab 43 at 6 (Dec.

& Order). Because DPR did not oppose the writ and agreed to a stipulated judgment with Joe’s

Jet Ski, the interests of Ocean Jet Club and Guam Ocean Park were not adequately represented by

any existing party, and the final element of intervention is satisfied.

[44]    Thus, Ocean Jet Park and Guam Ocean Park’s motion to intervene should have been

granted. We reverse the order of the trial court and vacate the Judgment so that proceedings may

continue with all parties participating.

B. Necessary Parties

[45]    Ocean Jet Club and Guam Ocean Park also claim they should have been joined as necessary

parties under GRCP 19. See Appellants’ Br. at 29. However, this issue is rendered moot by our

reversal of the denial of the motion to intervene.

C. The Trial Court Erred in Denying the Motion to Set Aside Judgment

[46]    Guam Rule of Civil Procedure 24(a) provides:

               (a) Intervention of Right.         Upon timely application anyone shall be
        permitted to intervene in an action:

                         ...

                       (2) when the applicant claims an interest relating to the
                property or transaction which is the subject of the action and the
                applicant is so situated that the disposition of the action may as a
Hi Life Tours, LLC v. Gov’t of Guam Dep’t of Parks & Recreation, 2021 Guam 21, Opinion                  Page 21 of 28


                  practical matter impair or impede the applicant’s ability to protect
                  that interest, unless the applicant’s interest is adequately represented
                  by existing parties.

Guam R. Civ. P. 24(a)(2). The rules are silent as to what procedure must be followed when a post-

judgment motion to intervene is granted. Occasionally, this court and other jurisdictions have

found that granting a post-judgment motion to intervene also necessitated vacating the judgment.

See, e.g., Rapadas v. Benito, 2011 Guam 28 ¶¶ 5–7, 34–35; Frost v. Liberty Mut. Ins. Co., 813

S.W.2d 302, 303–04 (Mo. 1991) (en banc). Here, the trial court erred in denying the motion to

amend or set aside the judgment because it applied the wrong standard of GRCP 55(c).4 Rule

55(c) is the appropriate standard to apply in the case of default judgments, whereas Rule 60(b) is

the appropriate standard to apply in the case of stipulated judgments. This correct standard, Rule

60(b)(6), supports reversal. Therefore, we find the judgment must be vacated.

[47]     A trial court’s denial of a Rule 60(b) motion is reviewed for an abuse of discretion. Midsea

Indus., Inc. v. HK Eng’g, Ltd., 1998 Guam 14 ¶ 4; see also Rapadas, 2011 Guam 28 ¶ 12. This

standard of review affords “broad latitude to trial courts.” Midsea, 1998 Guam 14 ¶ 4; see also

Duenas v. Brady, 2008 Guam 27 ¶ 9. A trial court’s decision will not be reversed absent “a definite

and firm conviction that the court below committed a clear error of judgment in the conclusion it

reached upon weighing of the relevant factors.” Santos v. Carney, 1997 Guam 4 ¶ 4 (quoting In

re Eisen, 31 F.3d 1447, 1451 (9th Cir. 1994)). “A trial court abuses its discretion when its decision

is based on an erroneous conclusion of law or where the record contains no evidence on which the

judge could have rationally based the decision.” Guam Econ. Dev. Auth. v. Affordable Home

Builders, Inc., 2013 Guam 12 ¶ 8 (quoting Quitugua v. Flores, 2004 Guam 19 ¶ 12 (per curiam)).




         4
          The trial court held that “[a] court may set aside a default or default judgment for good cause.” RA, tab 43
at 13 (Dec. & Order, Nov. 20, 2019).
Hi Life Tours, LLC v. Gov’t of Guam Dep’t of Parks & Recreation, 2021 Guam 21, Opinion                    Page 22 of 28


[48]     Following the discussion of the motion to intervene, the Superior Court ruled that “it is still

improper to set aside or amend the judgment.” RA, tab 43 at 14 (Dec. & Order). However, the

court erroneously applied the elements for setting aside a default judgment under GRCP 55(c),

when the judgment in question was not a default judgment but a stipulated judgment governed by

GRCP 60(b).5 Directly referencing its findings from the intervention discussion, the trial court

ruled that setting aside or amending the judgment was improper because the movants had “culpable

conduct,” the movants lacked a meritorious defense, and the plaintiff would be prejudiced if the

judgment was set aside. Id. at 14. However, the court abused its discretion when it based its

decision on the erroneous standard of GRCP 55(c) and relied heavily on its flawed intervention

analysis to support the denial. The proper legal standard which should have been applied in

reviewing the motion is GRCP 60(b).

[49]     This is an unusual intervention case; our previous cases have generally involved

intervention by an entity connected to and whose interests were adequately protected by an existing

party to the litigation, but who later sought intervention when those interests diverged. See, e.g.,

Sablan, 2011 Guam 12 ¶ 24; Cho, 2009 Guam 21 ¶¶ 22–23. Amending or setting aside the

judgment may not always be required when a post-judgment motion to intervene is granted, but

where a party with a significant protectable interest was wholly uninvolved in, and uninformed of,

the original proceedings, it may be warranted where one of the GRCP 60(b) reasons is present.

Rule 60(b) provides that the court may relieve a party or a party’s legal representative from a final

judgment, order, or proceeding for various reasons, including when “(5) . . . it is no longer equitable




         5
            The trial court noted that both Joe’s Jet Ski and DPR stipulated to granting the writ of mandamus prohibiting
DPR from granting the RWUMP-06 permit to any party other than Joe’s Jet Ski. RA, tab 43 at 6 (Dec. & Order). The
trial court stated that it entered judgment pursuant to that mandate. Id.
Hi Life Tours, LLC v. Gov’t of Guam Dep’t of Parks & Recreation, 2021 Guam 21, Opinion   Page 23 of 28


that the judgment should have prospective application; or (6) [for] any other reason justifying relief

from the operation of the judgment.” Guam R. Civ. P. 60(b)(5)-(6).

[50]    Here, Ocean Jet Club did not identify under which subsection of GRCP 60(b) it sought

amendment in its original motion, but argued “[Ocean Jet Club] was improperly not named as an

indispensable party and was improperly not given notice,” and that “[t]he judgment is improper

and clearly ignores 10 GAR § 6115(c), and . . . denies [Ocean Jet Club] its protected interest of

renewing its own RWUMP Permit.” RA, tab 22 at 4 (Mot. Set Aside J. & Intervene). We find

these reasons fall under GRCP 60(b)(5) as inequitable and the catch-all of GRCP 60(b)(6).

[51]    First, the judgment is inequitable because Ocean Jet Club was not named as an

indispensable party or given any notice of the proceedings, even though both parties to the original

suit knew that Ocean Jet Club held the current permit at issue in the litigation. As DPR itself noted

in the memo to Joe’s Jet Ski of November 9, 2018, “Joe Stadler, dba Joe’s Jet Ski, is next in line

for the RWUMP permit for area number 6. Should the current permit holder relinquish the permit,

Mr. Stadler will be able to acquire the permit, provided he and his company meet the listed

requirements.” RA, tab 33, Ex. A (Memo from Jonathan Cramer) (emphasis added). Thus, DPR

confirmed the plain meaning of the statute, that existing permit holders have the right to renew

their permit from year to year and that a new applicant may obtain a permit only if the current

permit holder relinquishes it. The conditional language of the memo also confirms that, as of

November 9, DPR did not consider Ocean Jet Club to have relinquished its permit, even though

Ocean Jet Club’s bankruptcy petition, which DPR now claims constituted abandonment of the

permit by non-use, see Resp’ts-Appellees’ Br. at 24–25, had been filed on September 27, see RA,

tab 43 at 3 (Dec. & Order). We also find it would be inequitable to let a stipulated judgment
Hi Life Tours, LLC v. Gov’t of Guam Dep’t of Parks & Recreation, 2021 Guam 21, Opinion   Page 24 of 28


affecting the substantial rights of an intervenor stand where there lacked any presentation of

arguments or opposition by the defendant.

[52]    Second, the judgment also meets the requirements of GRCP 60(b)(6). “The power vested

in the courts under Rule 60(b)(6) is sufficient to enable them to vacate judgments whenever such

action is appropriate to accomplish justice.” Brown v. Eastman Kodak Co., 2000 Guam 30 ¶ 18

(citing Klapprott v. United States, 335 U.S. 601, 614–15 (1949)). However, Rule 60(b)(6)

constitutes an extraordinary form of relief and “requires a showing of exceptional circumstances.”

Parkland Dev., Inc. v. Anderson, 2000 Guam 8 ¶ 6 (quoting Kagan v. Caterpillar Tractor Co., 795

F.2d 601, 609 (7th Cir. 1986)). Brown v. Eastman Kodak Co., 2000 Guam 30, clarifies that to

obtain relief under GRCP 60(b)(6), “a party ‘must show extraordinary circumstances suggesting

that a party is faultless in the delay.’” 2000 Guam 30 ¶ 32 (quoting Pioneer Inv. Servs. Co. v.

Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 393 (1993)). Extraordinary circumstances have

included gross negligence by a movant’s former counsel in failing to prosecute the case. Id. ¶ 26.

[53]    Here, there were extraordinary circumstances warranting GRCP 60(b)(6) relief given the

bad faith of both Joe’s Jet Ski and DPR in failing to notify Ocean Jet Club of the writ proceeding

despite both parties’ knowledge that Ocean Jet Club was still in possession of a valid permit and

thus was a real party in interest. As we held in Brown:

                Under Rule 60(b)(6), in addition to showing an extraordinary set of facts,
        the movant must satisfy the court that it has a meritorious case, that substantial
        injustice to the movant would otherwise result, and that it would be appropriate to
        set aside default so that the case can proceed to the merits.

2000 Guam 30 ¶ 25. For Ocean Jet Club, the first two elements are satisfied because it can show

that it held a valid permit and a facially valid claim to a right to renew, and substantial injustice

would result if the judgment depriving Ocean Jet Club of that property interest were allowed to

stand with no participation by Ocean Jet Club. Guam Ocean Park can show a prima facie claim
Hi Life Tours, LLC v. Gov’t of Guam Dep’t of Parks & Recreation, 2021 Guam 21, Opinion   Page 25 of 28


based on its contractual agreement with Ocean Jet Club regarding a license to use the permit. In

Brown, the court found it appropriate to set aside the judgment because “this jurisdiction favors

adjudication on the merits.” Id. Although the judgment in Brown was a default summary

judgment, the facts here are analogous in that the original judgment was a stipulated judgment in

which the merits of the intervenors’ case were not adjudicated, and it would equally be appropriate

to allow the claims of Ocean Jet Club and Guam Ocean Park to be adjudicated on the merits.

[54]    Applying this standard of GRCP 60(b), we find that the motion was timely. Rule 60

requires only that the motion:

        be made within a reasonable time, and for reasons (1), (2), and (3) not more than
        one year after the judgment, order, or proceeding was entered or taken. . . . This
        rule does not limit the power of a court to entertain an independent action to relieve
        a party from a judgment, order, or proceeding, or to grant relief to a defendant not
        actually personally notified as required by law, or to set aside a judgment for fraud
        upon the court.

Guam R. Civ. P. 60(b). Here, Ocean Jet Club moved within a reasonable time of eleven days after

learning of the judgment affecting its interest and can be said to be faultless in the delay. RA, tab

43 at 4 (Dec. & Order). Thus, relief under GRCP 60(b) is warranted.

D. Witness Testimony

[55]    In a cursory discussion at the end of their opening brief, Ocean Jet Club and Guam Ocean

Park argue that the trial court abused its discretion in denying them the opportunity to offer witness

testimony or to make an offer of proof or otherwise establish a record of the substance of the

testimony they wished to present. Appellants’ Br. at 31. In re N.A., 2001 Guam 7, established

that, “[a]t the very least, some record of the substance of the [excluded] evidence must be made so

as to enable an appellate court to make a determination of admissibility and whether its exclusion

was prejudicial to the proponent.” 2001 Guam 7 ¶ 25. Any record of substance of the proffered

evidence is lacking in this case, such that, even if we could determine that the exclusion was an
Hi Life Tours, LLC v. Gov’t of Guam Dep’t of Parks & Recreation, 2021 Guam 21, Opinion    Page 26 of 28


abuse of discretion, we could not determine if that abuse was harmless or prejudicial. Ocean Jet

Club and Guam Ocean Park appear to argue that they were denied an opportunity to make such an

offer of proof. They cite In re N.A. for the proposition that the denial of that opportunity in itself

was an abuse of discretion. Appellants’ Br. at 31.

[56]    Leaving aside that In re N.A. does not appear to support this assertion, DPR argues that

Ocean Jet Club’s and Guam Ocean Park’s attorneys “did not even attempt to make an offer of

proof regarding the relevancy or admissibility of the anticipated testimony.” Resp’ts-Appellees’

Br. at 35–36. We agree; it is not clear from the record that either counsel offered such proof and

was denied by the court. Guam Ocean Park’s attorney merely stated, “[W]e have a witness, who’s

apparently up in [another] courtroom. His name is William Pelletier. He’s associated with the

Ocean Jet Club . . . .” Transcript (“Tr.”) at 3 (Mot. Hr’g, Aug. 1, 2019). Joe’s Jet Ski’s counsel

then interrupted to object to any witnesses at that hearing for lack of notice and as irrelevant to the

question of intervention, which should be based on the pleadings. Id. at 3–4. The court stated that

it would not take testimony “at this time” and that it would give Ocean Jet Club and Guam Ocean

Park another hearing date. Id. at 4. That concluded the discussion of the witness.

[57]    At no point did either Ocean Jet Club’s or Guam Ocean Park’s counsel attempt to offer

proof or otherwise establish for the record the content of the proposed testimony. See id. at 3–4.

Although counsels may have refrained from such an attempt based on the promise by the court

that the testimony would be heard on another hearing date, the court nonetheless cannot be said to

abuse its discretion in “not permitting” something which counsel did not attempt. Appellants’ Br.

at 31. Therefore, we do not find an abuse of discretion in denying the witness testimony and need

not order the trial court to hold an evidentiary hearing, although the trial court may find it prudent

to do so in further proceedings upon remand.
Hi Life Tours, LLC v. Gov’t of Guam Dep’t of Parks & Recreation, 2021 Guam 21, Opinion     Page 27 of 28


E. Subject Matter Jurisdiction

[58]      Finally, Ocean Jet Club and Guam Ocean Park challenge the subject matter jurisdiction of

the trial court to issue the writ because Joe’s Jet Ski lacked standing. Appellants’ Br. at 25.

According to Ocean Jet Club and Guam Ocean Park, Joe’s Jet Ski had not established an injury in

fact and had no standing because Joe’s Jet Ski “offered the trial court no proof that DPR, in fact,

intended to issue a permit to [Guam Ocean Park].” Id. Joe’s Jet Ski counters that “a properly

verified petition may be treated as a declaration or affidavit” so the verified statements of Joe’s Jet

Ski’s president submitted with the petition were “sufficient evidence through which the Trial Court

could determine that an injury was going to occur, and immediate action needed to be taken.”

Pet’r-Appellee’s Br. at 22 (quoting ViaView, Inc. v. Retzlaff, 204 Cal. Rptr. 3d 566, 581 (Ct. App.

2016)).

[59]      If the standing of a party depends on that party’s status or right in relation to the res, it

would be circular to say that a court cannot determine the merits of that status because the status

has not been proven with certainty at the threshold standing level. Rather, all that standing requires

is a colorable claim. See Guarnieri v. Guarnieri, 936 A.2d 254, 260 (Conn. App. Ct. 2007)

(standing requires “colorable claim of injury”); see also In re Baskin’s Appeal from Probate, 484

A.2d 934, 936 (Conn. 1984) (“[T]he existence of aggrievement depends upon ‘whether there is a

possibility, as distinguished from a certainty, that some legally protected interest . . . has been

adversely affected.’” (alteration in original) (emphasis added) (quoting Merrimac Assocs., Inc. v.

DiSesa, 429 A.2d 967, 970 (1980))). Here, the record does not appear to contain direct evidence

that DPR imminently intended to issue the permit to Guam Ocean Park instead of Joe’s Jet Ski.

However, the petition, verified by Joe’s Jet Ski’s president Joe Stadler, states that the prior permit

holder “surrendered its RWUMP 6 permit to DPR” and that “[Joe’s Jet Ski] has been informed by
Hi Life Tours, LLC v. Gov’t of Guam Dep’t of Parks & Recreation, 2021 Guam 21, Opinion   Page 28 of 28


DPR that DPR intends to move forward with the immediate issuance of a permit to Guam Ocean

Park Corporation.” RA, tab 1 at 11 (V. Pet. Alt. Writ Prohibition). With the DPR memo

confirming that Joe’s Jet Ski is next in line to receive the permit if the current permit holder

relinquished the permit, these verified statements are enough to establish a possibility of imminent

injury to a legally protected interested, whether or not they are demonstrably true from the current

record. Joe’s Jet Ski did have standing to sue for the writ, and the trial court has subject matter

jurisdiction to decide the matter.

                                           V. CONCLUSION

[60]    We REVERSE the denial of the motion to intervene, VACATE the Judgment of March

5, 2019, and REMAND for further proceedings not inconsistent with this opinion.




                  /s/                                                           /s/
       KATHERINE A. MARAMAN                                          JOHN A. MANGLONA
           Associate Justice                                           Justice Pro Tempore



                                                   /s/
                                       F. PHILIP CARBULLIDO
                                             Chief Justice